VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is entered into as of September 16,
2008, by and between Morlex, Inc., a Colorado corporation (“Morlex”), and the
undersigned shareholder (the “Shareholder”) of Commerce Planet, Inc., a Utah
corporation (the “Company”).


RECITALS


WHEREAS, concurrently with the execution and delivery of this Agreement, Morlex
and the Company are entering into an Asset Purchase Agreement, by and among
Morlex, Superfly Advertising, Inc., an Indiana corporation and wholly-owned
subsidiary of Morlex (the “Purchaser”), the Company, Legacy Media, LLC, a
California limited liability company and wholly-owned subsidiary of the Company
(“Legacy”) and Consumer Loyalty Group, LLC, a California limited liability
company and wholly-owned subsidiary of the Company (“CLG” and collectively with
Legacy, the “Sellers”), of even date herewith (the “Purchase Agreement”).
Pursuant to the Purchase Agreement, the Purchaser has agreed to purchase certain
of the assets used or held for use by the Sellers in the conduct of the Business
(the “Acquisition”). Capitalized terms used herein without definition have the
meanings set forth in the Purchase Agreement;


WHEREAS, in connection with the Purchase Agreement, Morlex has agreed to make a
Loan to the Company to be evidenced by that certain Note which will be
guaranteed by the Sellers pursuant to that certain Guaranty of the Sellers, and
secured by certain Pledged Accounts pursuant to that certain Pledge Agreement
among Morlex and the Sellers;


WHEREAS, as of the date hereof, the Shareholder is the record holder and
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) of such number of shares of the
outstanding common stock, $0.001 par value, of the Company (the “Company Common
Stock”) as is indicated on the signature page of this Agreement (the “Existing
Shares”); and


WHEREAS, as an inducement and a condition to the willingness of Morlex and the
Purchaser to make the Loan and enter into the Purchase Agreement, as applicable,
Morlex desires the Shareholder to agree, and the Shareholder is willing to
agree, not to transfer or otherwise dispose of any of the Existing Shares, or
any other shares of capital stock of the Company acquired hereafter and prior to
the Expiration Date (as defined in Section 1.1 below), except as otherwise
permitted hereby, and to vote the Existing Shares and any other such shares of
capital stock of the Company in a manner so as to facilitate the consummation of
the Acquisition, as provided herein.


NOW, THEREFORE, in consideration of the foregoing, and the respective
representations, warranties, covenants, agreements and conditions contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:


--------------------------------------------------------------------------------



1. Agreement to Retain Shares.


1.1 Transfer and Encumbrance. Other than as provided herein, until the
Expiration Date, Shareholder shall not hereafter: (a) sell, tender, transfer,
pledge, encumber, assign or otherwise dispose of any of the Existing Shares or
New Shares (as defined in Section 1.2 below); (b) deposit any Existing Shares or
New Shares into a voting trust or enter into a voting agreement or arrangement
with respect to such Existing Shares or New Shares or grant any proxy or power
of attorney with respect thereto; (c) enter into any contract, option or other
arrangement or undertaking with respect to the direct or indirect sale,
transfer, pledge, encumbrance, assignment or other disposition of any Existing
Shares or New Shares; or (d) take any action that would make any representation
or warranty of Shareholder contained herein untrue or incorrect or have the
effect of preventing or disabling Shareholder from performing Shareholder’s
obligations under this Agreement. As used herein, the term “Expiration Date”
shall mean the earlier to occur of (i) the Closing, or (ii) such date and time
as the Purchase Agreement shall be terminated pursuant to Article XI thereof.


1.2 Additional Purchases. Shareholder agrees that any shares of capital stock of
the Company that Shareholder purchases or with respect to which Shareholder
otherwise acquires beneficial ownership after the execution of this Agreement
and prior to the Expiration Date (the “New Shares”) shall be subject to the
terms and conditions of this Agreement to the same extent as if they constituted
Existing Shares.


2. Agreement to Vote Shares. During the term hereof, at every meeting of the
shareholders of the Company called with respect to any of the following matters,
and at every adjournment thereof, and on every action or approval by written
consent of the shareholders of the Company with respect to any of the following
matters, Shareholder, in his, her or its capacity as such, shall appear, or
otherwise cause the Existing Shares and any New Shares to be counted as present
for purposes of determining a quorum, and vote, or cause to be voted, the
Existing Shares and any New Shares: (a) in favor of the approval and adoption of
the Purchase Agreement and the Acquisition and any matter necessary for
consummation of the Acquisition; (b) against (i) any proposal for any action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company or any Seller under
the Purchase Agreement or which could result in any of the conditions of the
obligations of the Company or any Seller under the Purchase Agreement not being
fulfilled, and (ii) any action which could reasonably be expected to impede,
interfere with, delay, postpone or materially adversely affect consummation of
the transactions contemplated by the Purchase Agreement; and (c) in favor of any
other matter necessary for consummation of the transactions contemplated by the
Purchase Agreement which is considered at any such meeting of shareholders or in
such consent, and in connection therewith to execute any documents which are
necessary or appropriate in order to effectuate the foregoing or, at the request
of Morlex, to permit Morlex to vote such Existing Shares and any New Shares
directly.


3. Irrevocable Proxy. By execution of this Agreement, Shareholder does hereby
appoint and constitute Morlex, until the Expiration Date, with full power of
substitution and resubstitution, as Shareholder’s true and lawful attorney and
irrevocable proxy, to the full extent of the undersigned’s rights with respect
to the Existing Shares and any New Shares, to vote each of such Existing Shares
and any New Shares solely with respect to the matters set forth in Section 2
hereof. Shareholder intends this proxy to be irrevocable and coupled with an
interest hereafter until the Expiration Date, and hereby revokes any proxy
previously granted by Shareholder with respect to the Existing Shares.
 
2

--------------------------------------------------------------------------------


 
4. Representations and Warranties of the Shareholder. Shareholder hereby
represents, warrants and covenants to Morlex as follows:


4.1 Authorization. Shareholder has full power, corporate or otherwise, and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly executed and delivered by or on behalf
of Shareholder and constitutes a legal, valid and binding obligation of
Shareholder, enforceable against Shareholder in accordance with its terms. The
Shareholder has not granted any proxies relating to, transferred any interests
in or otherwise granted any rights with respect to, the Existing Shares.


4.2 No Conflict, Violation; Consents.


(a) The execution and delivery of this Agreement by Shareholder do not, and the
performance by Shareholder of the obligations under this Agreement and the
compliance by Shareholder with any provisions hereof does not and will not,
(i) conflict with or violate any law, statute, rule, regulation, order, writ,
judgment or decree applicable to Shareholder or the Existing Shares,
(ii) conflict with or violate Shareholder’s charter, bylaws, partnership
agreement or other organizational documents, if applicable, or (iii) result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the Existing Shares pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which Shareholder is a party or
by which Shareholder or the Existing Shares are bound.


(b) The execution and delivery of this Agreement by Shareholder do not, and the
performance of this Agreement by Shareholder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
governmental or regulatory authority by Shareholder except for applicable
requirements, if any, of the Exchange Act, and except where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, could not prevent or delay the performance by
Shareholder of his, her or its obligations under this Agreement in any material
respect.


4.3 Ownership of Shares. Shareholder: (a) is the beneficial owner of the
Existing Shares, which as of the date hereof are, and at all times up until the
Expiration Date will be, free and clear of any and all liens, claims, options,
charges, proxies or voting restrictions or other encumbrances (except such
encumbrances, proxies and voting restrictions as are created in this Agreement);
and (b) does not beneficially own any shares of capital stock of the Company
other than the Existing Shares.
 
3

--------------------------------------------------------------------------------


 
4.4 No Solicitations. Hereafter until the Expiration Date, Shareholder shall
not, nor, to the extent applicable to Shareholder, shall it permit any of its
affiliates to, nor shall it authorize any partner, officer, director, advisor or
representative of, Shareholder or any of its affiliates to: (a) initiate,
solicit or encourage (including by way of furnishing non-public information or
assistance), or enter into negotiations of any type, directly or indirectly, or
enter into a confidentiality agreement, letter of intent or purchase agreement,
merger agreement or other similar agreement with any person, firm or corporation
other than Morlex or the Purchaser with respect to a sale of any portion of the
Assets or the Business, or a merger, consolidation, business combination, sale
of all or any substantial portion of the capital stock of any of the Sellers, or
the liquidation or similar extraordinary transaction with respect to any Seller
that may prevent or materially delay the performance by the Sellers of any of
its obligations under the Purchase Agreement or the consummation of the
transactions contemplated thereby (each, a “Proposed Transaction”); (b) solicit
proxies or become a “participant” in a “solicitation” (as such terms are defined
in Regulation 14A under the Exchange Act) with respect to a Proposed Transaction
or otherwise encourage or assist any party in taking or planning any action that
would compete with, restrain or otherwise serve to interfere with or inhibit the
timely consummation of the Acquisition in accordance with the terms of the
Purchase Agreement; (c) initiate a shareholders’ vote or action by consent of
the Company’s shareholders with respect to a Proposed Transaction; or (d) become
a member of a “group” (as such term is used in Section 13(d) of the Exchange
Act) with respect to any voting securities of the Company that takes any action
in support of a Proposed Transaction
 
5. Additional Documents. Shareholder hereby covenants and agrees to execute and
deliver any additional documents necessary or desirable, in the opinion of
Morlex, to carry out the intent of the Agreement.


6. Consent and Waiver. Shareholder hereby gives any consents or waivers that are
reasonably required for the consummation of the Acquisition under the terms of
any agreements to which Shareholder is a party or pursuant to any rights
Shareholder may have.


7. Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Date.


8. Miscellaneous.


8.1 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by law, the
parties hereto waive any provision of law which renders any such provision
prohibited or unenforceable in any respect.


8.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either party
without the prior written consent of the other.
 
4

--------------------------------------------------------------------------------


 
8.3 Amendment and Modifications. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by each of the parties hereto.


8.4 Specific Performance; Injunctive Relief. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof or was otherwise breached. It
is accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in any state or federal court in
the State of New York, in addition to any other remedy to which they may be
entitled at law or in equity. Any requirements for the securing or posting of
any bond with respect to any such remedy are hereby waived.


8.5 Notices. All notices, communications and deliveries under this Agreement
will be made in writing signed by or on behalf of the party making the same,
will specify the Section under this Agreement pursuant to which it is given or
being made, and will be delivered personally or by facsimile or other electronic
transmission or sent by registered or certified mail (return receipt requested)
or by next day courier (with evidence of delivery and postage and other fees
prepaid) as follows:


If to Morlex:
Morlex, Inc.
 
420 Lexington Avenue, Suite 450
 
New York, New York 10170
 
Attn: Richard J. Berman
 
Facsimile: 212.355.1297
 
Email: richardjberman@gmail.com
   
with a copy (which shall not constitute notice) to:
     
Butzel Long
 
380 Madison Avenue, 22nd Floor
 
New York, NY 10017
 
Attn: Jane Greyf, Esq.
 
Facsimile: 212.818.0494
 
E-mail: greyf@butzel.com
   
If to the Shareholder:
To the address for notice set
 
forth on the last page hereof



or to such other representative or at such other address of a party as such
party may furnish to the other party in writing. Any notice which is delivered
personally or by facsimile or other electronic transmission in the manner
provided herein shall be deemed to have been duly given to the party to whom it
is directed upon actual receipt by such party or its agent. Any notice which is
addressed and mailed in the manner herein provided shall be conclusively
presumed to have been duly given to the party to which it is addressed at the
close of business, local time of the recipient, on the fourth business day after
the day it is so placed in the mail (or on the first business day after placed
in the mail if sent by overnight courier) or, if earlier, the time of actual
receipt.
 
5

--------------------------------------------------------------------------------


 
8.6 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to its rules of conflict of laws. The parties hereto hereby
irrevocably and unconditionally consent to and submit to the exclusive
jurisdiction of the courts of the State of New York and of the United States of
America located in such state (the “New York Courts”) for any litigation arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agree not to commence any litigation relating thereto except in such
courts), waive any objection to the laying of venue of any such litigation in
the New York Courts and agree not to plead or claim in any New York Court that
such litigation brought therein has been brought in any inconvenient forum.
 
8.7 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.


8.8 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, and it will not be
necessary in making proof of this Agreement or the terms of this Agreement to
produce or account for more than one (1) of such counterparts. Facsimile or PDF
signatures shall have the same effect as original signatures.


8.9 Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction of interpretation of this Agreement.


8.10 No Agreement until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of Morlex has approved, for purposes of Colorado law and any
applicable provision of its Articles of Incorporation or Bylaws, the Acquisition
by the Purchaser, (b) the Purchase Agreement is executed by all parties thereto,
and (c) this Agreement is executed by all parties hereto.


(Remainder of Page Intentionally Left Blank)

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first above written.


MORLEX:
 
By:
 
Name: Richard J. Berman
Title: Chief Executive Officer and President
 
SHAREHOLDER:
 
By:
 
Name:
Title:
   
Shareholder’s Address for Notice:
________________________________
________________________________
________________________________
 
Shares of Company Common Stock
beneficially owned: _________________



[Signature Page to Voting Agreement]
 

--------------------------------------------------------------------------------


 